office of c hief counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b04 genin-130088-05 number info release date uil ----------------------------------------------------------------- ----------------------------------------- --------------------------- -------------------- --------------------------- ---------------------------------- dear ------------------- this letter responds to your request for assistance in determining whether a car dealership had a legal basis to issue a form 1099-int to its customer after the customer refused to renegotiate a purchase agreement your letter was dated date from your representation of the facts a consumer purchased a new vehicle from a local franchise dealership the financing was arranged by the dealership and the consumer was told he qualified for financing a purchase order stating financing was completed and reviewed by both the consumer and the dealership representative upon completion of the transfer of registration the consumer drove home with the new vehicle the following day the dealership called the consumer to say that there had been a mistake and the consumer was required to return to the dealership to sign a new contract with a higher interest rate when the consumer insisted on adhering to the terms of the existing contract the dealership’s representative indicated that he voided the registration on the vehicle in subsequent conversations the dealership indicated that the consumer cost them nearly dollar_figure in interest and threatened to repossess the vehicle upon receiving a complaint from the consumer the connecticut department of motor vehicles investigated the matter resulting in a reinstatement of the vehicle registration and a written warning to the dealer subsequently the consumer received a form 1099-int listing his social_security_number and stating interest_income from the dealership of dollar_figure you asked whether the dealership has a legal basis to issue the form 1099-int reporting interest_income to the consumer under sec_61 of the internal_revenue_code gross_income means all income from whatever source derived including cancellation_of_indebtedness_income sec_61 under these facts however a consumer would not have cancellation of indebtedness genin-130088-05 income because there is a contract stating interest because a consumer would not have any income a dealership should not issue a form 1099-int in these circumstances we note that under sec_7434 a person may bring a civil_action against a person who willfully files a false information_return with respect to payments purportedly made to that person upon a finding of liability the defendant is liable for damages in an amount equal to the greater of i dollar_figure or ii actual damages court costs and reasonable attorneys’ fees any person bringing such action should provide a copy of the complaint to the internal_revenue_service upon filing such claim with the court we hope this information in helpful this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2005_1 2005_1_irb_1 if you have any additional questions please contact shareen s pflanz of our office at --------- ------------- sincerely michael j montemurro acting branch chief income_tax accounting
